Exhibit 10.2
 
PROMISSORY NOTE
 
$60,000.00
 
 Mountain View, California
July 21, 2008

 
FOR VALUE RECEIVED, the undersigned, AdEx Media, Inc., a Delaware corporation,
with a principal place of business at 883 North Shoreline Blvd. #A200, Mountain
View, California 94043 (the “Maker”), promises to pay to Wei-Ching Wu, an
individual residing at 2477 W. Lincoln Avenue #91, Anaheim, CA 92801 (the
“Holder”), at such place as the Holder may designate, the principal sum of Sixty
Thousand Dollars ($60,000.00) without interest thereon.  This promissory note
(the “Note”) is being delivered by Maker to Holder in partial consideration for
Maker’s purchase of the Purchased Assets pursuant to the terms of that certain
Asset Purchase Agreement (the “Purchase Agreement”), dated July 21, 2008, by and
between Maker and VibrantAds, LLC, a California corporation, of which Holder is
the sole selling member. Capitalized terms herein not otherwise defined shall
have the meanings ascribed to them in the Purchase Agreement.


1.    The Note.  The principal balance of the Note, which is outstanding and
unpaid from time to time, is referred to as the “Principal Amount.”
 
2.    Payment.  The outstanding Principal Amount hereunder shall be due and
payable on the earlier of (i) twelve (12) months from the Closing Date
(“Maturity Date”) or (ii) when such amount is declared due and payable by the
Holder upon or after the occurrence of an Acceleration Event (as defined below).
If such date falls on a Saturday, Sunday or a holiday, then such payment shall
be made on the next succeeding Business Day, as such term is defined in the
Purchase Agreement.  All amounts payable hereunder shall be paid by Maker in
lawful money of the United States and in same day or immediately available
funds.
 
3.    Acceleration Events. This Note shall be subject to prepayment in advance
of the Maturity Date, at the option of the Holder, upon the occurrence of any of
the following events (each an “Acceleration Event”): (i)  the filing by Maker of
a petition in bankruptcy, either voluntary or involuntary, a petition for
reorganization arrangement or other relief under the United States Bankruptcy
Act, a voluntary petition for the appointment of a receiver or comparable relief
from creditors under the laws of any State; or (ii) the adjudication of Maker as
a bankrupt or insolvent, the appointment of a receiver of all or substantially
all of Maker's assets, or the entry of an order of the reorganization of Maker
under the United States Bankruptcy Act, if such adjudication, order, or
appointment is made upon a petition filed against Maker and is not, within sixty
(60) days after it is made, vacated or stayed on appeal or otherwise or if Maker
by any action or failure to act signifies its approval or consent to the order,
appointment or petition.  If any of the foregoing Acceleration Events occur,
Holder may at any time at Holder’s option, upon written notice to Maker, declare
the entire Principal Amount to be due and payable immediately.
 
 
1

--------------------------------------------------------------------------------


 
 
4.    Cancellation on Termination For Cause.  In the event that Holder’s
employment with Maker is terminated For Cause prior to the Maturity Date, this
Note shall be cancelled without further obligation by Maker, and Holder agrees
to in such case forever release and discharge Maker of any and all of its
obligations under the Note, including any obligation to pay principal, interest
or other amounts.  For purposes of this Section, a termination “For Cause” shall
mean: (a) Holder’s willful failure or refusal to comply with the policies,
standards, and regulations of Maker from time to time established and disclosed
to Holder; (b) Holder’s fraud, dishonesty, or other act of substantial
misconduct in the performance of his duties on behalf of Maker; or (c) Holder’s
breach of or failure to perform any of the provisions of the Employment
Agreement and/or Proprietary Information and Inventions Agreement by and between
Holder and Maker.
 
5.    Prepayment.  Maker may prepay this Note in whole or in part at any time
without penalty.
 
6.    Governing Law.  This Note is delivered in the State of California and
shall be governed by and construed in accordance with the laws of the State of
California without reference to its choice of law rules.
 
7.    Severability.  If for any reason one or more of the provisions of this
Note or their application to any person or circumstances shall be held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provisions shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible.  In addition, any such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.
 
8.    Successors and Assigns; Transferability.  This Note inures to the benefit
of Holder and binds Maker and its respective successors and assigns.  The Holder
may not assign this Note without the consent of Maker.  Any transfer in
violation of this provision shall be void ab initio. Unless and until Maker
receives a notice of an assignment, Maker shall recognize the Holder as holder
of the Note and shall not be liable for any payment made to Holder instead of
any assignee of the Note.  Following receipt of notice of an assignment of the
Note and upon consent thereto, Maker shall recognize the assignee as Holder for
all purposes under this Note.
 
9.    Captions.  The captions or headings of the paragraphs in this Note are for
convenience only and shall not control or affect the meaning or construction of
any of the terms or provisions of this Note.
 
 
2

--------------------------------------------------------------------------------


 
 
10.   Notice and Acknowledgment of Representative.  All notices and other
communications required or permitted hereunder shall be in writing and shall
delivered to the address listed above.
 
  IN WITNESS WHEREOF, Maker has executed this Note effective as of the date
first written above.


ADEX MEDIA, INC.
 
 
By:           /s/  Scott Rewick             
 
Title:        Chief Executive Officer        
 
 
 
 
10652216.5